Case 3:21-mj-01183-PDB Document 6 Filed 03/11/21 Page 1 of 4 PagelD 19

United States District Court
Middle District of Florida
Jacksonville Division

UNITED STATES OF AMERICA

Vv.

MDFL No. 3:21-mj-1183-PDB
DC No. 1:21-mj-264

JONATHAN DANIEL CARLTON

 

Order Setting Conditions of Release

The Court orders that the defendant’s release is subject to the following conditions:

. The defendant must not commit any offense in violation of federal, state, or local law

while on release in this case and must report any violations, arrests, or convictions,
or contact with non-work-related law enforcement personnel (including traffic stops)
to Pretrial Services immediately.

. The defendant must reside at 13710 Northeast 261st Circle, Raiford, Florida, and

must not change that address without prior permission from Pretrial Services.

. The defendant must appear at all proceedings as required and must surrender for

service of any sentence imposed as directed. The defendant must next appear by video
teleconference using Zoom in the District of Columbia before Magistrate Judge Zia
Faruqui on March 17, 2021, at 1:00 p.m. The Courtroom Deputy will separately
provide the Zoom invitation.

. The defendant must participate in DNA collection if required by law.

Additional Conditions of Release

To reasonably assure the appearance of the defendant and the safety of other persons and

the community, the Court further orders that the defendant’s release is subject to the
following additional conditions:

5. Financial Conditions

The defendant shall execute an unsecured appearance bond binding the defendant to
pay the United States of America $25,000 (with no money deposited with the Registry
of the Clerk of Court) in the event of a failure to appear as required or to surrender as
directed for service of any sentence imposed or for failure to obey any and all of the
other conditions of release imposed in this Order.
Case 3:21-mj-01183-PDB Document 6 Filed 03/11/21 Page 2 of 4 PagelD 20

6. Release on Personal Recognizance or Unsecured Bond

The defendant promises to appear at all proceedings as required and to surrender for
service of any sentence imposed.

7. Specific Conditions
The defendant must:

a. Maintain or actively seek employment.

b. Restrict travel to the Middle and Northern Districts of Florida and the District of
Florida, and, before traveling to the District of Columbia, provide his itinerary to
his Pretrial Services Officer.

c. Avoid all contact, directly or indirectly, outside the presence of counsel, with the
person specified by the United States in a sealed notice.

d. Report on a regular basis to Pretrial Services Office as directed by the Pretrial
Services Officer.

e. Refrain from possessing a firearm, destructive device, or other dangerous weapon
and remove any firearms in his residence by the end of the day on March 12, 2021.

f. Submit to a mental health evaluation and treatment as directed by the Pretrial
Services Office, with cost borne by the defendant as determined by the Pretrial
Services Office.

g. Refrain from obtaining or applying for any new travel documents.
Advice of Penalties and Sanctions

To the defendant: you are advised of the following penalties and sanctions:

A violation of any of the conditions of release in this Order may result in the
immediate issuance of a warrant for your arrest, a revocation of release, an order of detention,
and a prosecution for contempt of court and could result in a term of imprisonment, a fine, or
both.

Your commission of any crime while on release may result in an additional sentence
to a term of imprisonment of not more than ten years, if the offense is a felony; or a term of
imprisonment of not more than one year, if the offense is a misdemeanor. This sentence shall
be in addition to any other sentence.

Federal law makes it a crime punishable by up to five years of imprisonment, and a
$250,000 fine, or both, to intimidate or attempt to intimidate a witness, victim, juror,
informant or officer of the Court, or to obstruct a criminal investigation. It is also a crime
punishable by up to ten years of imprisonment, a $250,000 fine or both, to tamper with a

2 of 4
Case 3:21-mj-01183-PDB Document6 Filed 03/11/21 Page 3 of 4 PagelID 21

witness, victim, or informant, or to retaliate against a witness, victim, or informant, or to
threaten or attempt to do so.

If after release, you knowingly fail to appear as required by the conditions of release,
or to surrender for the service of sentence, you may be prosecuted for failing to appear or
surrender and additional punishment may be imposed. If you are convicted of:

e an offense punishable by death, life imprisonment, or imprisonment for a term of
fifteen years or more, you shall be fined not more than $250,000 or imprisoned for not
more than ten years, or both;

e an offense punishable by imprisonment for a term of five years or more, but less than
fifteen years, you shall be fined not more than $250,000 or imprisoned for not more
than five years, or both;

e any other felony, you shall be fined not more than $250,000 or imprisoned not more
than two years, or both;

e amisdemeanor, you shall be fined not more than $100,000 or imprisoned not more
than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be in addition
to the sentence for any other offense. In addition, a failure to appear may result in the
forfeiture of any bond posted.

Acknowledgment of the Defendant

 

 

I acknowledge that I am the defendant in this case and that I am aware of the conditions of
release. I promise to obey all conditions of release, to appear as directed, and to surrender for
service of any sentence imposed. I am aware of the penalties and sanctions set forth in this’

Order.
Signature: =, oe Date: Qoedy.
Address: Wo7ue, A Gl Ore
Rated, €/. 22073
Fe9-63(-Zlog

Telephone:

 

 

3 of 4
Case 3:21-mj-01183-PDB Document6 Filed 03/11/21 Page 4 of 4 PagelID 22

Directions to the United States Marshal

The Court orders the defendant’s release after processing.

 

March 11, 2021
PATRICIA D. BARKSDALE
United States Magistrate Judge

C: David Mesrobian, Assistant United States Attorney
Richard Landes, Esquire
U.S. Marshals Service
U.S. Pretrial Services
Jonathan Daniel Carlton

4of 4
